Citation Nr: 1453926	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NF/SGVHS) in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital from February 28, 2011 to March 9, 2011.

2.  Entitlement to payment or reimbursement of medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2011 and October 2012 decisions by the NF/SGVHS in Gainesville, Florida.

In the April 2011 decision, the NF/SGVHS granted VA payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital from February 22, 2011 to February 27, 2011, but denied VA payment or reimbursement for medical expenses incurred for treatment at that facility from February 28, 2011 to March 9, 2011.  Later in April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In the October 2012 decision, the NF/SGVHS denied VA payment or reimbursement for medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012.  That same month, the Veteran filed an NOD.  An SOC was issued in December 2012, and the Veteran filed a substantive appeal in January 2013.

In July 2014, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.  At the hearing, the Veteran submitted further evidence with another waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that, in addition to the paper claims file and combined health record(s), the Veteran also has records stored in paperless, electronic Virtual VA and Veterans Benefits Management (VBMS) files.  The electronic files include additional materials-including a January 2013 statement from the Veteran, and a transcript of the August 2014 Board hearing-which the Board has reviewed.

The Board's decision addressing the claim for payment or reimbursement of medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012, is set forth below.  The claim for payment or reimbursement of medical expenses incurred for treatment at Memorial Hospital from February 28, 2011 to March 9, 2011, is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran was adjudicated permanently and totally disabled due to service-connected disability in October 2002, effective October 29, 2001.

2.  The Veteran incurred medical expenses for treatment at St. Vincent's Medical Center on August 15, 2012; these expenses were not authorized by VA.

3.  The Veteran's care at St. Vincent's Medical Center was rendered in a medical emergency of such a nature that a prudent layperson would have expected that delay in seeking immediate medical attention could have been hazardous to his life or health.

4.  A VA or other Federal facility/provider was not feasibly available for the Veteran's care; the Veteran did not procure private care in preference to VA treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for VA payment or reimbursement of medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.130 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks VA payment or reimbursement of medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012.  He contends that he began having problems with diarrhea on Thursday, August 9, 2012.  He reports that he called the VA outpatient clinic (OPC) in Jacksonville, Florida, on three occasions (on August 9, 10, and 13) in unsuccessful attempts to speak with a nurse and to obtain assistance; that he drove to the VAOPC on August 13, 2012 to deliver a letter he had prepared for his VA primary care physician (PCP), describing his 5-day history of difficulties with diarrhea; that VA staff refused to accept the letter; and that he attempted to wait in the lobby for an appointment, but was told that his PCP was not in, and would not be in the next day either.

The Veteran contends that a nurse from the VAOPC then contacted him on Wednesday, August 15, 2012, and, after discussing his symptoms and conferring with medical staff, advised him to go to an emergency room.  He maintains that he informed the nurse he could not go unless VA approved payment for the visit; that the nurse called back later to tell him that payment had been approved; and that only then did he report to St. Vincent's for treatment.

Generally, the admission of a veteran to a non-VA facility at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2014).  Here, the record contains some evidence to suggest that advance authorization was requested.  As alleged, the record reflects that the Veteran spoke with a nurse at the Jacksonville VAOPC on August 15, 2012, to discuss his ongoing problems with diarrhea, and that the nurse recommended that he go to an emergency room for evaluation.  The record also reflects that the Veteran later called back to inform VA of his intention to seek treatment at St. Vincent's; presumably, because he believed that VA would need the identity of the facility in order to process the approval.  In addition, the record contains a VA notation to the effect that "the FEE service requested has been completed."  See VA administrative note dated August 15, 2012.

However, although the record contains evidence of a request for advance authorization, it does not reflect that the request was ever formally approved.  The AOJ has declined to make payment on that basis, and the record is devoid of any documentation reflecting formal approval of the treatment in question.  

Nevertheless, the Board finds that the evidence supports an allowance of the Veteran's claim on alternate grounds.

Under 38 U.S.C.A. § 1728, VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C.A. § 111) for which such Veteran has made payment, from a non-VA facility, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (a) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)), and (b) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008) (codified at 38 U.S.C.A. § 1728(a) (West 2014)).

The term "emergency treatment" is defined in the statute as medical care or services furnished, in VA's judgment, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable, and (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2014).

Regulations implementing the statute indicate that the aforementioned standards are met (1) by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part, and (2) when VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(b), (c) (2014).

Regulations provide that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2014).  No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board notes, as an initial matter, that there is no real dispute that the Veteran's treatment was for a disability covered under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120(a).  The evidence of record clearly shows that the Veteran was adjudicated permanently and totally disabled due to service-connected disability in October 2002, effective October 29, 2001.

The questions presented here, in terms of eligibility under 38 U.S.C.A. § 1728, are whether the Veteran's treatment at St. Vincent's was emergent, and whether a VA or other Federal facility/provider was feasibly available to provide the treatment.  As to these matters, the Board finds that the evidence gives rise to a reasonable doubt.  38 U.S.C.A. § 5107 (West 2014).

As to the emergent nature of the Veteran's condition on August 15, 2012, VA records show that the Veteran reported having suffered from severe diarrhea for approximately seven days; that he had been wearing a diaper and sleeping on a towel; that over-the-counter anti-diarrheal medication had not been working; and that he was concerned about dehydration.  Based on his description of symptoms, and consultation with medical staff, a VA nurse recommended that he go to an emergency room for evaluation.  Under the circumstances, the Board cannot conclude, by a preponderance of the evidence, that the Veteran's treatment was non-emergent.  In light of his several-day history of diarrhea, his concerns with regard to dehydration, and the medical advice he was given with respect to reporting to an emergency room, it was reasonable for him to expect that delay in seeking immediate medical attention could have been hazardous to his life or health.

Nor can the Board conclude, by a preponderance of the evidence, that a VA or other Federal facility/provider was feasibly available to provide the treatment.  The Veteran has testified that he made several unsuccessful attempts over a five-day period to speak with a nurse at the VAOPC and obtain assistance, beginning on August 9, 2012; that he drove to the VAOPC on August 13, 2012 to deliver a letter he had prepared for his VA primary care physician (PCP), describing his 5-day history of difficulties with diarrhea; that VA staff refused to accept the letter; and that he attempted to wait in the lobby for an appointment, but was told that his PCP was not in, and would not be in the next day either.  Later, when a nurse from the VAOPC contacted him, he was not advised to seek treatment at the VAOPC or other Federal facility; but rather to go to an emergency room for evaluation.  Significantly, the nearest VA emergency rooms, located in Lake City, Florida, and Gainesville, Florida, were more than 60 and 75 miles away, respectively.  Resolving all reasonable doubt in the Veteran's favor-and giving due consideration to the Veteran's testimony that his condition (loss of control of his bowels) effectively precluded him from driving long distances, and indications that his condition was emergent-the Board is persuaded that VA or other Federal facilities were not feasibly available for his care.

In arriving at these conclusions, the Board acknowledges that a reviewing VA clinician has determined that the Veteran's treatment at St. Vincent's on August 15, 2012, was for a non-emergent condition, and that VA facilities were feasibly available therefor.  This after-the-fact assessment of the evidentiary record appears to be factually correct.  However, the absence of an actual medical emergency is not dispositive of the claim.

As noted above, the governing regulations clearly require a review of the evidentiary record to determine whether the Veteran's decision to seek non-VA medical treatment would be consistent with that of a prudent person in similar circumstances.  The probative value of the reviewing VA clinician's opinion is substantially reduced as it fails to address the standard of review of this case (i.e., whether a prudent layperson who would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health).  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a probative medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

In light of the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for payment or reimbursement of medical expenses incurred in connection with the Veteran's care at St. Vincent's Medical Center on August 15, 2012, have been met.


ORDER

Payment or reimbursement of medical expenses incurred for treatment at St. Vincent's Medical Center on August 15, 2012 is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

The AOJ determined that the Veteran met the criteria for payment or reimbursement for emergency treatment rendered at Memorial Hospital from February 22, 2011 to February 27, 2011, but that the Veteran's condition had stabilized by February 27, 2011, and he could have been safely transferred to a VA facility at that time; thus, he did not meet the criteria for VA payment or reimbursement after that date. 

The primary question at issue, then, under 38 U.S.C.A. § 1728, is at what point on or after February 27, 2011, if any, could the Veteran have been transferred to a VA medical center (or other Federal facility that VA had an agreement with to furnish health care service for veterans) for continuation of treatment.  38 C.F.R. § 17.121 (2014).  Under the governing regulation, that determination must be made by a designated VA clinician.  See Bellezza v. Principi, 16 Vet. App. 145 (2002) (endorsing the Board's conclusion that, under a former version of the regulation, only a VA physician was empowered to determine when a veteran who received emergency hospital care at a non-VA facility could have been transferred to a VA medical center); Payment or Reimbursement for Emergency Treatment Furnished by Non-VA Providers in Non-VA Facilities to Certain Veterans With Service-Connected or Nonservice-Connected Disabilities, 76 Fed. Reg. 79,067 (Dec. 21, 2011) (amending 38 C.F.R. § 17.121 to allow a "designated VA clinician" to make that determination).  The clinician must exercise "sound medical judgment" in making the determination, and it is the Board's responsibility to ensure that the VA's clinician's determination as to the ending point of the medical emergency examine and take into account the available medical records.  Id.

Here, the record does not contain an opinion from a VA clinician, taking into consideration all available medical records, and supported by rationale, on the question of whether and at what point, on or after February 27, 2011, the Veteran could have been transferred from Memorial Hospital to a VA medical center for continuation of treatment.  Such an opinion is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the AOJ should arrange for a VA clinician to review the record on appeal for purposes of providing the required opinion.

Prior to arranging for VA clinician review, to ensure that all due process requirements are met, and that the record before the clinician is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Heartland Hospital, to which the Veteran was apparently transferred for continued care on March 9, 2011.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.
 
Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including copies of any relevant records from Heartland Hospital, to which the Veteran was apparently transferred for continued care on March 9, 2011.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records-to include copies of any relevant records from Heartland Hospital-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the record on appeal, arrange to obtain a medical opinion from an appropriate VA clinician, at a VA medical facility.  The contents of the entire record on appeal (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion.

Following review of the record, the clinician should offer an opinion as to whether and at what point(s), on or after February 27, 2011, if any, the Veteran could have been safely transferred from Memorial Hospital to a VA medical center for continuation of treatment. 

Complete, clearly-stated rationale for the conclusions reached must provided

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the record on appeal is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


